DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 12 of USPN 10877176. 


Conflicting claims
SN  17133220
Conflicting claims USPN 10877176
1. A system comprising: a dipole magnetic field transmitter, in which a dipole magnetic field is emitted from a downhole tool at an underground location; and a self-propelled autonomous receiver comprising: an antenna assembly to detect the dipole magnetic field and generate an antenna signal; and a processor, in which the processor is configured to: receive the antenna signal; generate a command signal in response to the antenna signal; and direct the self-propelled autonomous receiver to move along a reference plane to a null in the dipole magnetic field.
1. A system for tracking a drill bit, the system comprising: a drill rig; a drill string having a first end and a second end, the first end is operatively connected to the drill rig;  5a downhole tool connected to the second end of the drill string; a dipole magnetic field transmitter supported by the downhole tool, in which a dipole magnetic field is emitted from the downhole tool at an underground location; a drill bit connected to the downhole tool; and  10a self-propelled autonomous receiver comprising: an antenna to detect the dipole magnetic field; and a processor, in which the processor is configured to perform a method comprising: maintaining the autonomous receiver in a reference plane above the 15ground; receiving a signal indicative of the field detected by the antenna; determining a direction of a null within the dipole magnetic field; and directing the autonomous receiver to move along the reference 20plane to the null point.
4. The system of claim 1 further comprising an altimeter to determine an altitude of the self-propelled receiver above ground level.
6. The system of claim 3 wherein the method performed by the processor further comprises: detecting the altitude of the autonomous receiver and determining the actual depth of the transmitter below the ground using the altitude and the 5vertical distance.
5. The system of claim 4 further comprising a positional sensor configured to detect the 


1. A system for tracking a drill bit, the system comprising: a drill rig; a drill string having a first end and a second end, the first end is operatively connected to the drill rig;  5a downhole tool connected to the second end of the drill string; a dipole magnetic field transmitter supported by the downhole tool, in which a dipole magnetic field is emitted from the downhole tool at an underground location; a drill bit connected to the downhole tool; and  10a self-propelled autonomous receiver comprising: an antenna to detect the dipole magnetic field; and a processor, in which the processor is configured to perform a method comprising: maintaining the autonomous receiver in a reference plane above the 15ground; receiving a signal indicative of the field detected by the antenna; determining a direction of a null within the dipole magnetic field; and directing the autonomous receiver to move along the reference 20plane to the null point.
14. A method comprising: providing an antenna assembly and a propulsion system capable of lifting the antenna assembly off the ground; transmitting a magnetic field from an underground field transmitter; s engaging the propulsion system to lift the antenna assembly into the air; detecting the magnetic field using the antenna assembly; moving the antenna assembly with the propulsion system to a position within the magnetic field indicative of a null in the field; and measuring the signal strength of the 

12. A method comprising: transmitting a dipole magnetic field from a transmitter at an underground location; engaging a propulsion system to lift an autonomous receiver into the air to a s predetermined reference elevation; detecting the dipole magnetic field at the reference elevation using an antenna assembly disposed on the autonomous receiver; moving the receiver with the propulsion system to a position above the transmitter and at a front null point of the 


Claims 2-3, 6-7, 9-13 and 16-20 are also rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbera (U.S. Publication 20020020559) in view of Park (U.S. Publication 20160117932).
Regarding claim 1, Barbera teaches a system comprising: a dipole magnetic field transmitter (see fig. 1 (76) [0057] Positional transmitter 76 generates a substantially dipole magnetic field), in which a dipole magnetic field is emitted from a downhole tool (see fig. 1 (4) 
an antenna assembly (see fig. 5 (70, 72, 74)) to detect the dipole magnetic field and generate an antenna signal as explained in [0009,0066] first and second antennas 72 and 74 in response to the dipole magnetic field generated by positional transmitter 76); and 
a processor (as explained in in [0054] Control system 2 includes a mobile or moveable unit 71 that is preferably configured to be handheld. In addition to unit 71, system 2 includes a positional transmitter 76, a control receiver 84, and a control processor 86. Unit 71 includes a positional receiver 70, a positional processor 80, and a control transmitter 82), in which the processor is configured to: receive the antenna signal; generate a command signal in response to the antenna signal (as explained in [0057] positional receiver 70 is first used in conjunction with the dipole magnetic field generated by positional transmitter 76 to determine the depth, position, and direction of positional transmitter 76, [0077] Positional processor 80 includes known processing structures and software resident thereon that can calculate the direction and magnitude of the deviation of drillhead 8 from the desired direct course toward unit 71 by analyzing the unequal signals generated by first and second antennas 72 and 74); 
and direct the receiver to move along a reference plane to a null in the dipole magnetic field (as explained in [0059] a single horizontal antenna would register a null if held by a workman above grade at a point where the lines of the dipole magnetic field produced by positional transmitter 76 are perpendicular thereto. Such null positions occur behind positional transmitter 76 at a point above pipe 6, as well as ahead of positional transmitter 76, at a point above grade in front of positional transmitter 76 in the translational direction therefrom and 
Barbera teach the instant invention above but is deficient explicitly in teaching the receiver is a self-propelled autonomous receiver.
However Park teaches a self-propelled autonomous receiver, an apparatus for locating a target using an autonomous unmanned aerial vehicle, including sensor which detect electromagnetic waves detectable by the UAV's onboard sensor emitted from the target 104 (emitter/beacon), and the flight controller receive automatic flight instructions from other processing units within the UAV, the flight controller also uses position information from the position determination unit to navigate to an instructed location [0037-0038].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the autonomous unmanned aerial vehicle of Parker in Barber’s auger drilling system, utilizing these aerial vehicles would have reduced the manpower previously required for a workman to move and maintain a receiver to/at both the front and back null to perform routine drilling.

    PNG
    media_image1.png
    469
    755
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    418
    media_image2.png
    Greyscale


Barbera as modified teach the instant invention above:
Regarding claim 2, Barbera as modified further teaches in which the reference plane is at a constant elevation over mean sea level (see fig. 6 person holding receiver 71).
Barbera teach the instant invention above:
Barbera as modified teach the instant invention above:
Regarding claim 3, Barbera as modified further teaches in which the processor is configured to determine a distance between the receiver and the dipole magnetic field transmitter using the antenna signal (as explained in [0071] Specifically, the magnetic field strength (B.sub.1) is measured by first and second antennas 72 and 74 at a first position that is located a distance (d.sub.1) above positional transmitter 76. The first position is preferred to be directly at the grade. Similarly, the magnetic field strength (B.sub.2) is measured from a second position that is vertically displaced from the first position and located a distance (d.sub.2) above positional transmitter 76. If the distance between the first and second positions is known, the depth of positional transmitter 76 below the grade (d.sub.1) may be calculated by simultaneously solving the following equations).
Barbera teach the instant invention above except:
Regarding claim 4, Barbera explicitly deficient an altimeter to determine an altitude of the self-propelled receiver above ground level.
However Park teaches an altimeter to determine an altitude of the self-propelled receiver above ground level (as explained in [0042] Ready-to-fly Arducopters may include flight dynamics control, automatic takeoff and landing capability, GPS-guided flight capability, altimeter sensors).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the autonomous unmanned aerial vehicle of Parker in Barber’s auger drilling system, utilizing these aerial vehicles would have reduced the 
Barbera teach the instant invention above except:
Regarding claim 5, Barbera explicitly deficient on which a positional sensor configured to detect the absolute position of the self-propelled autonomous receiver in three dimensions. 
However Park teaches a positional sensor configured to detect the absolute position  (as shown in fig. 2 via 210); of the self-propelled autonomous receiver in three dimensions (as shown in fig. 2 200, 202, 208 [0038] GPS-guided, the flight controller 208 also uses position information from the position determination unit 210 to navigate to an instructed location).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the autonomous unmanned aerial vehicle of Parker in Barber’s auger drilling system, utilizing these aerial vehicles would have reduced the manpower previously required for a workman to move and maintain a receiver to/at specific location to perform routine drilling.

    PNG
    media_image3.png
    608
    607
    media_image3.png
    Greyscale


Barbera teach the instant invention above except:
Regarding claims 6, 9 and 16, Barbera explicitly deficient wherein the processor is further configured to: using the antenna signal, determine the distance between the receiver and the dipole magnetic field transmitter; and determine the actual depth of the transmitter below the ground using the altitude s and the distance between the self-propelled autonomous 
Barbera teach the instant invention above but is deficient explicitly in teaching self-propelled autonomous.
However Park teaches self-propelled autonomous, an apparatus for locating a target using an autonomous unmanned aerial vehicle, including sensor which detect electromagnetic waves detectable by the UAV's onboard sensor emitted from the target 104 (emitter/beacon), and the flight controller receive automatic flight instructions from other processing units within the UAV, the flight controller also uses position information from the position determination unit to navigate to an instructed location [0037-0038].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the autonomous unmanned aerial vehicle of 
Regarding claim 8, the structure recited is intrinsic to the method recited in claim 1, as disclosed by Barbera (U.S. Publication 20020020559) in view of Park (U.S. Publication 20160117932) as the recited structure will be used during the normal operation of the method, as discussed above with regard to claim 1, Barbera as modified by Park further teaches a device comprising: a frame having a top and a bottom (see fig. 1 (2)); an antenna assembly attached to the bottom of the frame (see fig. 1 (71, 76) [0054] control system 2 includes a mobile or moveable unit 71 that is preferably configured to be handheld. In addition to unit 71, system 2 inclues a positional transmitter 76).
Barbera teach the instant invention above except:
Regarding claim 13, Barbera explicitly deficient on which wherein the propulsion system comprises a helicopter rotor.
However Park teaches wherein the propulsion system comprises a helicopter rotor (see fig. 2 (202))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the autonomous unmanned aerial vehicle of Parker in Barber’s auger drilling system, utilizing these aerial vehicles would have reduced the manpower previously required for a workman to move and maintain a receiver to/at specific location to perform routine drilling.

Regarding claim 14, the method recited is intrinsic to the apparatus/method recited in claims 1, 8, as disclosed by Barbera (U.S. Publication 20020020559) in view of Park (U.S. Publication 20160117932)  as the recited method steps will be performed during the normal operation of the apparatus/method, as discussed above with regard to claims 1, 8.
Barbera as modified teach the instant invention above:
Regarding claim 15, Barbera as modified further teaches maintaining the antenna assembly at a predetermined reference elevation relative to mean sea level (see fig. 6 person holding receiver 71); wherein the step of moving the antenna assembly to the position in the magnetic s field indicative of the null in the field occurs substantially at the predetermined reference elevation (as explained in [0059] a single horizontal antenna would register a null if held by a workman above grade at a point where the lines of the dipole magnetic field produced by positional transmitter 76 are perpendicular thereto. Such null positions occur behind positional transmitter 76 at a point above pipe 6, as well as ahead of positional transmitter 76, at a point above grade in front of positional transmitter 76 in the translational direction therefrom and [0085] Once drillhead 8 and pipe 6 have reached a position directly below unit 71, unit 71 can be readily moved to a different above ground location to which control system 2 can direct the driving of pipe 6 and drillhead 8).
Barbera as modified teach the instant invention above:
Regarding claim 17, Barbera as modified further teaches moving the underground field transmitter through an underground environment (as explained in [0057-89] it can be seen that a single horizontal antenna would register a null if held by a workman above grade at a point where the lines of the dipole magnetic field produced by positional transmitter 76 are 
Barbera as modified teach the instant invention above:
Regarding claim 18, Barbera as modified further teaches as the underground field transmitter moves through the underground environment, mapping a path of the transmitter (as explained in [0057] positional receiver 70 is first used in conjunction with the dipole magnetic field generated by positional transmitter 76 to determine the depth, position, and direction of positional transmitter 76. Positional receiver 70 is then positioned at the surface of the grade in line with the direction of positional transmitter 76, and underground boring machine 4 is activated. As underground boring machine 4 drives pipe 6 into the subterranean location in the translational direction, positional transmitter 76 and positional receiver 70 cooperate with control motors 64 to control the direction of drillhead 8 and pipe 6 in the 
Barbera as modified teach the instant invention above:
Regarding claim 19, Barbera as modified further teaches determining a planned path for the underground field transmitter; and comparing the planned path to the path of the transmitter mapped as the underground field transmitter moves through the underground environment (as explained in [0071, 0083] Control receiver 84 also receives a radio frequency signal from control transmitter 82 regarding the pitch of positional transmitter 76 and drillhead 8 with respect to the horizontal. Inasmuch as drillhead 8 initially was at the desired depth when control system 2 was activated, control processor 76 must merely maintain the pitch of positional transmitter 76 in the horizontal direction. Any deviation in pitch from the horizontal is corrected by expanding or retracting actuation drives 20 to point drillhead 8 in the downward or upward vertical directions, respectively, with respect to pipe 6. The correction signal thus includes any correction that is needed to maintain drillhead 8 at the desired depth below grade. Inasmuch as errors in depth can progressively propagate to produce an error of unacceptable magnitude, it is preferred that an integral controller or other such device be incorporated into control processor 86 to ensure that minor deviations in the pitch of positional transmitter 76 are corrected).
Barbera teach the instant invention above:
Regarding claim 20, Barbera further teaches in which the null is characterized as a front null (as explained in [0059] it can be seen that a single horizontal antenna would register a null 
Barbera teach the instant invention above but is deficient explicitly in teaching the propulsion system is characterized as a first propulsion system,.., a second propulsion system capable of lifting the second antenna assembly off the ground; engaging the second propulsion system to lift the second antenna assembly into the air.
However Park teaches a self-propelled autonomous receiver, an apparatus for locating a target using an autonomous unmanned aerial vehicle, including sensor which detect electromagnetic waves detectable by the UAV's onboard sensor emitted from the target 104 (emitter/beacon), and the flight controller receive automatic flight instructions from other processing units within the UAV, the flight controller also uses position information from the position determination unit to navigate to an instructed location [0037-0038].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the autonomous unmanned aerial vehicle of Parker in Barber’s auger drilling system, utilizing these aerial vehicles would have reduced the .
Allowable Subject Matter
7.	Claim 7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claims 7, 10, a positional sensor configured to detect the absolute position of the self-propelled autonomous receiver in three dimensions, in which the processor is further configured to determine the actual position of the dipole magnetic field transmitter in three dimensions using the absolute s position of the self-propelled autonomous receiver and the distance between the self- propelled autonomous receiver and the dipole magnetic field transmitter.
	Claims 11-12 are also objected over the prior art because of their dependencies.

Examiner Notes
8.	 Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is

references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cole (U.S. Patent 7647987) discloses a system for monitoring the position of a downhole tool assembly having multiple beacons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/TAQI R NASIR/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858